Citation Nr: 1450476	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for lumbosacral strain.

2.  Entitlement to a compensable rating for left little finger fracture.

3.  Entitlement to a compensable rating for pseudofolliculitis barbae with acne keloidosis nuchea.

4.  Entitlement to a compensable rating for ruptured left Achilles tendon.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1975 to November 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU and the evidence shows that the Veteran currently is employed.  See January 2011 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, or, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The Veteran's left little finger fracture has not been manifested by ankylosis and has not interfered with the overall function of the left hand and fingers.

3.  The Veteran's pseudofolliculitis barbae with acne keloidosis nuchea does not affect at least five percent, but less than 20 percent of the entire body, or at least five percent but less than 20 percent of exposed areas, and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a duration of less than six weeks during the prior twelve month period.

4.  The Veteran's ruptured left Achilles tendon causes a moderate limitation of function in the left ankle.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2013).

2.  The criteria for a compensable rating for left little finger fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2013).

3.  The criteria for a compensable rating for pseudofolliculitis barbae with acne keloidosis nuchea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

4.  The criteria for a rating of 10 percent, but no higher, for ruptured left Achilles tendon have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5311 (2013).






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA). 

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records and post-service VA medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.  Virtual VA records have been reviewed.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

The Veteran seeks entitlement to increased ratings for his lumbosacral strain, left little finger fracture, pseudofolliculitis barbae with acne keloidosis nuchea, and ruptured left Achilles tendon.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.


A.  Entitlement to a Rating Higher than 10 Percent for Lumbosacral Strain

The Veteran seeks a rating higher than 10 percent for his lumbosacral strain.  He asserts his spinal disability is more severe than what is represented by a 10 percent rating.

Service connection lumbosacral strain was established by a January 1999 rating decision, at which time a noncompensable rating was assigned, effective from December 1997.  In January 2009, the Veteran submitted a claim for an increased rating.  In a May 2009 rating decision, the Veteran's rating was increased to 10 percent, effective January 2009.  The Veteran seeks a higher rating.

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in January 2009, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

The Veteran is rated at 10 percent under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

VA treatment records indicate the Veteran sought treatment in April 2009 for complaints of back pain.  The Veteran stated he was pulling weeds when his pain started.  He was assessed with low back pain and prescribed pain medication.  

The Veteran was afforded a VA examination in February 2009.  The Veteran reported tightness and pain, and indicated the upper sacrum was tender to touch.  He denied fecal and urinary incontinence.  Examination revealed a normal gait and palpation of the spine was normal.  Straight leg raising and thigh rotation were normal.  Forward flexion was to 90 degrees, extension to 28 degrees, left lateral flexion to 28 degrees, right lateral flexion to 24 degrees, left and right lateral rotation to 28 degrees.  There were no signs of pain during range of motion testing and no change after repetitive motion.  Sensory and motor examinations were normal.  The examiner stated he was unable to estimate function in a flare-up without undue speculation.

The Veteran was afforded a VA examination in January 2011.  He reported recurring pain in the lower back, but had no radicular complaints or loss of bowel or bladder function.  Examination revealed the Veteran had a normal gait.  Forward flexion was to 105 degrees, extension to 30 degrees, right and left lateral bending to 30 degrees, and right and left lateral rotation to 50 degrees.  The Veteran reported pain on motion at the endpoint of left lateral bending but no other pain on motion was reported.  There was no additional limitation of motion after repetitive motion.  There was slight midline tenderness over the lower lumbar region.  No spasms were noted.

The Veteran was afforded a VA examination in March 2013.  The Veteran reported lower back intermittent pain.  He indicated no problems controlling his bowel, but stated he had rare, dripping post-void.  No loss of strength or loss of sensation was noted.  Forward flexion was 90 degrees or greater with no objective evidence of pain. Extension was to 30 degrees or greater with no objective evidence of pain, right and left lateral flexion were to 30 degrees or greater with no objective evidence of pain, right and left lateral rotation were to 30 degrees or greater with no objective evidence of pain.  The Veteran was able to perform repetitive-use testing with no change in results.  The examiner indicated that the Veteran suffered from pain on movement and subjective tenderness of the T12-L1 area centrally.  The examiner noted that the Veteran reported subjective pain on forward flexion, but had no objective pain. Muscle strength was normal and sensory examination was normal.  The examiner indicated that the Veteran did not have intervertebral disc syndrome and did not have any additional neurologic abnormalities.

As stated previously, a rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran does not meet the criteria necessary to warrant a 20 percent rating.  There is no evidence that his forward flexion was greater than 30 degrees but not greater than 60 degrees.  At the VA examinations, the Veteran's forward flexion was to 90 degrees or more.  Additionally, evidence indicates the Veteran's combined range of motion was consistently greater than 120 degrees and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although the Veteran has been diagnosed with scoliosis, there is no evidence that indicates it is due to guarding.  For example, in the March 2013 VA examination, it was noted that the Veteran had no guarding.

The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 10 percent.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

For a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine must be less than 120 degrees, or, there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is no evidence that even when considering his pain, the Veteran's forward flexion was limited to less than 60 degrees at any time, nor is there any evidence that his combine range of motion was less than 120 degrees, or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.   As such, even considering painful motion, the evidence indicates the Veteran has a forward flexion of at least 90 degrees and a combined range of motion over 120 degrees.  Thus, the Board finds that the current 10 percent evaluation, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited range of motion that would exist during periods of exacerbation. 

The Board has also considered whether the Veteran is entitled to a higher rating based on any other applicable diagnostic codes.  During the March 2013 VA examination, it was noted that the Veteran did not have intervertebral disc syndrome with incapacitating episodes.  Therefore, a higher rating based on that criterion is not established.  Additionally, although the Veteran reported rare dribbling post-void, there is no evidence of any additional neurological symptoms, such as urinary incontinence or fecal incontinence.  Therefore, the Board finds that a separate rating based on neurological symptoms is not warranted.

The Veteran has asserted that his back is painful.  The Board has considered the statements regarding the severity of his back disability and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of his disability consists of the physical examinations of record.  Based upon all evidence of record, the Veteran does not meet the criteria to warrant a higher rating.

B.  Entitlement to a Compensable Rating for a Left Little Finger Fracture

The Veteran seeks a compensable rating for his left little finger fracture.  He asserts his disability is more severe than what is represented by a noncompensable rating.

Service connection a left little finger fracture was established by a January 1999 rating decision, at which time a noncompensable rating was assigned, effective from December 1997.  The Veteran seeks a higher rating.

The Veteran's left little finger is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be right-handed, so the criteria for the minor extremity apply.  See February 2009 VA examination.

Under Diagnostic Code 5227, a maximum zero percent rating is warranted for unfavorable or favorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The Board notes that for digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Id., Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

Since the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5227, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  Under DC 5230, a maximum zero percent rating is assigned for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, the Veteran is also in receipt of the maximum disability rating under Diagnostic Code 5230.  Higher schedular ratings are not available under these Codes.

Although the Board recognizes that the Veteran currently is in receipt of the maximum zero percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).   

Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in his left little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Specifically, at the February 2009 and March 2013 VA examinations, and in the treatment records, ankylosis of the left little finger was not documented.  Furthermore, it was noted that the little finger had very slight limitation of extension, with no apparent functional loss for the hand.  Thus, the Board concludes that an increased rating is not warranted via the amputation codes because the nature of the Veteran's service-connected left little finger disability, coupled with the absence of ankylosis, leads the Board to conclude that his left little finger disability is not analogous to amputation.  Id.

The Board recognizes the Veteran's lay statements of pain and weakness in his left little finger.  However, the VA examinations, and the treatment records, do not establish that the Veteran's pain has caused his left little finger to be ankylosed at any period during the appeal.  At February 2009 VA examination, the Veteran had a very minimal loss of extension of the little finger, which was overcome by pushing very hard in order to fully extend the little finger.  At the March 2013 VA examination, the examiner found that the Veteran did not have ankylosis of his finger and there was no apparent functional loss of the hand or finger.  Further, limitation of motion does not entitle the Veteran to a higher disability rating.  The Veteran is already in receipt of the maximum schedular disability rating available for limitation of motion of the left little finger under Diagnostic Codes 5227 and 5230.  Instead, as previously mentioned, the Veteran's left little finger must result in in an ankylosis equivalent to an amputation to warrant a compensable disability rating.  Thus, even when considering the Veteran's pain, the requirements for a compensable disability rating for the left little finger are not met.  Accordingly, the Board finds the current evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his service-connected left little finger deformity.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected right little finger.  Here, there is no evidence that the left little finger has interfered with the overall function of the left hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227. 

Specifically, at the February 2009 VA examination, the VA examiner noted there was very minimal loss of extension in the finger and the hand as a unit was normal.  There was no gap or loss of function; the Veteran was able to make a normal fist.  The Veteran denied flare-ups.  During the March 2013 VA examination, there was no noted functional loss or functional impairment of any of the fingers or thumb, although the little finger had less movement than normal, described by the examiner as a very slight limitation of extension.  Grip strength was normal and there was no ankylosis of the thumb or fingers.

Thus, the Board finds that this evidence does not establish that the Veteran's left little finger has interfered with the overall function of the left hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The Board has taken into account the Veteran's limitations due to pain and reported decreased grip strength.  However, during the February 2009 VA examination, the Veteran denied flare-ups.  Furthermore, at examinations, the Veteran's grip strength was normal and his limitation of motion was noted to be very slight.  Therefore, the Board finds that an increased rating under DeLuca is not warranted.  Indeed, as the Veteran is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under Diagnostic Code 5227, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available.  See Johnston, 10 Vet. App. at 85.

The Board has also considered whether any separate evaluations might be assigned under other applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one disability is not "duplicative or overlapping with the symptomatology" of the other disability). Specifically, the Board has considered whether a separate compensable evaluation is warranted based on any neurologic dysfunction of the finger or hand.  As the March 2013 VA examination noted no neurological abnormalities, and the medical evidence is otherwise negative for neurological abnormalities, a separate rating based on neurologic impairment is not warranted.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

In sum, the criteria for a compensable rating for the Veteran's service-connected left little finger fracture, has not been met.  The preponderance of the evidence is against the assignment of a compensable rating at any time during the appeal period.  Thus, entitlement to a compensable rating for left little finger fracture is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to a Compensable Rating for Pseudofolliculitis Barbae with Acne Keloidosis Nuchea

The Veteran seeks a compensable rating for his pseudofolliculitis barbae with acne keloidosis nuchea.  He asserts his disability is more severe than what is represented by a noncompensable rating.

Service connection was established by a January 1999 rating decision, at which time a noncompensable rating was assigned, effective from December 1997.  The Veteran seeks a higher rating.

The Veteran's is rated analogously under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling. 

Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. 

Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.

Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  

The Veteran was afforded a VA examination in February 2009.  He reported trying several topical creams in attempts to treat his skin disability, but denied any results from treatment.  He denied current treatment and denied flare-ups, noting the bumps were constant.  Examination revealed no scarring or disfigurement of the face or neck.  There were five small papules over the occipital section of the head that were too small to measure, although the examiner noted that the Veteran's hair was sparse and the papules could be easily seen.  The examiner indicated that less than one percent of exposed area was affected and less than one percent of the entire body area was affected.  

The Veteran was afforded a VA examination in January 2011.  He reported using topical medication with good result.  Examination was normal with zero percent of exposure area affected and zero percent of the entire body affected.

The Veteran was afforded a VA examination in March 2013.  It was noted that the Veteran was being treated with topical medications.  Examination was normal with no lesions seen and zero percent of body affected and zero percent exposed skin affected.

The medical evidence of record reflects that the Veteran's current skin disability is productive of no more than topical and not systemic therapy or other immunosuppressive drugs.  Specifically, the medical evidence demonstrates that he has used topical cream for treatment of his symptoms.  

In addition, the Board finds that the Veteran's pseudofolliculitis barbae with acne keloidosis nuchea does not affect at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas.  In this regard, all VA examinations throughout the duration of the appeal reflect that his skin disability affected at most, one percent of exposed areas, and less than one percent of entire body.

Thus, the probative evidence of record does not demonstrate the use of more than topical therapy for his disability and does not reflect that the disability affects an area of at least 5 percent of the entire body or at least 5 percent of exposed areas.  Therefore, a compensable rating is not warranted at any time throughout the entire period of the appeal.  See 38 C.F.R. §§ 4.3, 4.7 (2013).

The Board is cognizant that the Court has held that the frequency, duration, and outbreaks of skin disease exacerbations must be addressed by rating adjudicators, and that a skin disorder should be considered, whenever possible, at a time when it is most disabling.  Ardison v. Brown, 6 Vet. App. 405; (1994); Bowers v. Brown, 2 Vet. App. 675 (1992).  The Board notes that the Veteran has provided credible statements regarding his symptoms, to include during periods of flare-ups.  See Baldwin v. West, 13 Vet. App. 1 (1999).  For example, the Veteran asserted in October 2009 that the bumps on the back of his head had increased, were itchy and painful when he cut his hair.  See October 2009 statement.

The Board has considered Diagnostic Code 7828 for acne.  However, to warrant a rating of 10 percent, the Veteran must have deep acne affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  The evidence of record does not indicate that the Veteran has deep acne.  During the February 2009 VA examination, the Veteran was noted to have smooth skin of the face and neck and no active lesions.  Similarly, during the March 2013 VA examination, the examiner indicated that the Veteran had no acne affecting his face or body areas other than the face and neck.  Therefore, a compensable rating is not warranted under Diagnostic Code 7828.

The Board has also considered former Diagnostic Codes 7800, 7801, 7802, 7804 and 7805 however, they do not apply in this case as the Veteran's disability does not include not scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 and 7805 (2013). 

The Board has considered the Veteran's statements regarding the severity of his symptoms and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, such as experiencing flare-ups of skin disease, and itching.  His statements are also credible, and thus, probative.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record, which specifically address the rating criteria and determine whether his medications are topical as opposed to systemic.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

However, in sum, the symptoms of the Veteran's pseudofolliculitis barbae with acne keloidosis have most closely approximated the criteria for a 0 percent rating under Diagnostic Code 7806 during the entire claim period.  Hence, an increased (compensable) rating is not warranted and the appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806.

D.  Entitlement to a Compensable Rating for Ruptured Left Achilles Tendon

The Veteran seeks a compensable rating for his ruptured left Achilles tendon.  He asserts his disability is more severe than what is represented by a noncompensable rating.

Service connection was established by a January 1999 rating decision, at which time a noncompensable rating was assigned, effective from December 1997.  The Veteran seeks a higher rating.

The Veteran is currently rated noncompensably under 38 C.F.R. § 4.73, Diagnostic Code 5311, which addresses injuries to muscle group XI, which consists of the posterior and lateral crural muscles and muscles of the calf (triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris), which affect propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  See 38 C.F.R. § 4.73, Diagnostic Code 5311.

Under Diagnostic Code 5311, a noncompensable evaluation is assigned when the injury to these muscles is slight, a 10 percent evaluation is assigned when the injury is moderate, a 20 percent evaluation is assigned when the injury is moderately severe, and a 30 percent evaluation is assigned when the injury is severe.  Id. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id. 

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id. 

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

Evidence indicates the Veteran ruptured his Achilles tendon while playing basketball during service.  He underwent surgery three days later.  

The Veteran was afforded a VA examination in February 2009.  He reported tightness in the left Achilles tendon, that was unaffected by walking or taking a step.  He indicated that prolonged sitting causes and worsens his symptoms, while movement and walking improves his symptoms.  The Veteran indicated he did walking on a regular terrain for his employment and could do his current job despite the reported symptoms.  Examination revealed no irregularities in the Achilles tendon, but the left tendon was larger than the right.  There was a 13 centimeter by one-centimeter long scar of the proximal one-third, but no associated edema and no rash.  There was some hypopigmentation present but the scar was well healed.  Range of motion of the ankle was zero to six degrees of dorsiflexion, and zero to 50 degrees of plantar flexion.  No pain was noted during the range of motion testing and there was no change after repetitive motion.  There was a loss of 4 degrees of dorsiflexion on the left, but it did not interfere with his walking.

The Veteran was afforded a VA examination in March 2013.  The Veteran reported tightness and tenderness at times in the left Achilles area.  Examination revealed left ankle plantar flexion to 45 degrees or greater with no objective evidence of painful motion and 10 degrees of left ankle plantar dorsiflexion with no objective evidence of painful motion.  The Veteran had less movement than normal of the left ankle and localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  Muscle strength was 5/5.  The examiner stated that the Veteran's repaired tendon affects his ankle, although his gait appeared normal.

As stated previously, to warrant an evaluation of 10 percent under Diagnostic Code 5311, there would need to be evidence moderate impairment.  Resolving all doubt in the Veteran's favor, an evaluation of 10 percent, but not higher, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is not, however, entitled to an evaluation in excess of 10 percent for any period of time covered by the appeal.  The Board notes that the Veteran required surgery and hospitalization for his injury during service.  Furthermore, he currently suffers from pain and tightness in the Achilles tendon, and importantly, his range of motion of the left ankle, particularly his extension, is limited to half of what is considered normal.  See March 2013 VA examination.  Consequently, a rating of 10 percent, but no higher, is warranted for the Veteran's disability under Diagnostic Code 5311.

A rating higher than 10 percent is not warranted, as the Veteran's symptoms do not demonstrate a moderately severe disability.  For example, the Veteran indicated that he was able to keep up with his employment.  Additionally, there is no evidence of moderate loss of deep fascia, or muscle substance.  Ankle strength was also normal and gait was unaffected. 

The Board also finds that the Veteran does not warrant a compensable rating for any scarring associated with the injury.  His scar is 13 centimeters by 1 centimeter, there was no breakdown, edema, or rash and it was well healed.  Although the Veteran has reported that his scar has become tight feeling, there is no evidence that the scar itself causes limitation of function of the foot or ankle.

The Board has also considered whether the Veteran would be entitled to an increased rating under Diagnostic Code 5271 for limitation of motion of the ankle.  A rating of 20 percent is warranted when there is marked limited motion of the ankle.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  However, taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record does not support assigning a rating higher than 10 percent for his left ankle under Diagnostic Code 5271.  A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffers from marked limitation of motion.  The Veteran had a dorsiflexion limited by 4 degrees during the February 2009 VA examination, and limited by 10 degrees in the March 2013 VA examination.  However, his gait was normal and the Veteran indicated his ankle did not interfere with work and he was able to maintain employment. 

The Board has considered whether any additional Diagnostic Codes are applicable; however, the ratings discussed herein are the most appropriate.

In summary, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, for his ruptured left Achilles tendon.

E.  Extraschedular Consideration

The above determinations are based on the application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the service-connected disabilities on appeal fully address his symptoms, which include mainly pain and weakness, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  The evidence of record does not establish, and the Veteran does not contend, that the service-connected disabilities on appeal prevent him from being employed or require frequent hospitalizations.  Thus, there is no evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that render impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


ORDER

Entitlement to a rating higher than 10 percent for lumbosacral strain is denied.

Entitlement to a compensable rating for left little finger fracture is denied.

Entitlement to a compensable rating for pseudofolliculitis barbae with acne keloidosis nuchea is denied.

Entitlement to a rating of 10 percent, but no higher, for ruptured left Achilles tendon is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


